Citation Nr: 1222193	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-20 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to death pension benefits.  

3.  Entitlement to service connection for myocardial infarction, for accrued benefits purposes.  

4.  Entitlement to service connection for malignant and benign growths of skin, brain, and vessels, for accrued benefits purposes.  

5.  Entitlement to non-service connected pension, for accrued benefits purposes 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In her June 2008 substantive appeal, the appellant requested a hearing before a member or members of the Board to be held at the local VA office.  By letter dated in April 2010, she, through her representative, requested that the hearing be canceled.  She did not request another hearing.  Therefore, the Board deems the hearing request to have been withdrawn.  See 38 C.F.R. § 20.702 (2011).  

The accrued benefits issues and the death pension issue are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran died on September [redacted], 2006; the cause of the Veteran's death was non-Hodgkin's lymphoma.  

3.  The Veteran's non-Hodgkin's lymphoma was caused by exposure to Polychlorinated Biphenyls (PCBs) during active service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who is the Veteran's surviving spouse, contends that she is entitled to Dependency and Indemnity Compensation (DIC) benefits on the basis that the disease that caused the Veteran's death was caused by his exposure to Polychlorinated Biphenyls (PCBs) contained in transformers during his active service as an electrician.  

DIC benefits may be awarded to a veteran's spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312.  To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused his or her death, or substantially or materially contributed to it.  A service-connected disability is one that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) .

There are numerous medical records from Good Samaritan Hospital associated with the claims file.  A January 1991 pathology report documents that the Veteran had bladder cancer.  September 2004 notes include an assessment of non-Hodgkin's lymphoma.  April 2006 notes document that non-Hodgkin's lymphoma had been in remission.  Of record is a Certificate of Death documenting that the Veteran died in September 2006 and the cause of his death was non-Hodgkin's lymphoma.  From this evidence, the Board concludes that the disease that caused the Veteran's death was non-Hodgkin's lymphoma.  

Associated with the claims file is a 1986 response from the National Personnel Records Center (NPRC) to an RO request for the Veteran's service treatment records.  The response was that no medical records were on file at the NPRC.  It further notes that the Veteran's service is "Fire related service."  A September 2008 Personnel Information Exchange System (PIES) response to a request from the RO documents that the Veteran's service treatment records are fire related and there are no such treatment records.  From this evidence, the Board concludes that there are no service records of the Veteran in existence.  This is not particularly important in this case as there is no evidence showing that non-Hodgkin's lymphoma manifested during service.  

The Veteran's DD 214 documents that he received formal electrician training during service.  Also of record is a Certificate of Training documenting that the Veteran completed the course of Electrician given at Fort Leonard Wood in July 1953.  He consistently reported that he was exposed to transformer oil and PCBs during disassembly of at least one transformer during service.  In a May 2006 statement he reported that he worked with electrical transformers in service from 1953 to 1955 and during electrician's school he was exposed to PCBs via transformer oil.  

The appellant has submitted a document from the Wisconsin Department of Health Services entitled "PCBs and Your Health."  In that document it is stated that concentrated PCBs have been used widely as coolants and lubricants in transformers, capacitors, and other electrical equipment.  The article explains that studies show that PCBs cause cancer in animals and that the data strongly suggests that PCBs are probable human carcinogens.  It is noted that the U.S. stopped manufacturing PCBs in 1977.  Persons at risk for exposure are listed as to include anyone who works with old electrical equipment, including transformers.  

The information from the Wisconsin Department of Health Services together with the evidence that the Veteran attended electrician's school during service and his statements of disassembly of and working with transformers during service is sufficient evidence for the Board to find that he was exposed to PCBs during service.  

In a June 2007 letter, "D.J.C.," M.D., provided a medical opinion as follows:  "PCB exposure can lead to bladder cancer, which my patient had.  It has not been proven however, that exposure to PCB's causes lymphoma."  

In November 2011, the Board requested an expert medical opinion regarding the probability that the cancer that caused the Veteran's death was itself caused by exposure to PCBs contained in transformer oil during service.  Two questions were posed.  First, whether it is at least as likely as not  that the Veteran's non-Hodgkins lymphoma was caused by exposure to PCBs and second, whether his bladder cancer was etiologically related to his non-Hodgkins lymphoma.  

The examiner, who identified herself as a practicing oncologist, answered the second question first, stating that there was no link between bladder cancer and lymphoma.  She explained that if a person has bladder cancer it does not increase the risk of developing lymphoma.  

Next, the oncologist opined that it is at least as likely as not that the Veteran's non-Hodgkin's lymphoma was caused by exposure to PCBs.  She explained that PCBs were widely used in transformers, capacitors, and electric motors and were banned in 1979.  To support her opinion, she referred to evidence from the IARC, the Department of Health and Human Services, and the World Health Organization, all tending to show that PCBs are carcinogens.  

This evidence tends to show that the disease that caused the Veteran's death was caused by his PCB exposure.  The Board has weighed this opinion against that of Dr. D.J.C. and finds the oncologist's opinion more probative on the issue of whether the disease that caused his death, non-Hodgkins lymphoma, was due to exposure to PCBs.  Dr. D.J.C.'s opinion is limited to a conclusion not supported by any analysis.  Hence it is afforded only the most minimal probative weight on the issue of whether PCB's caused the Veteran's non-Hodgkin's lymphoma.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that most of the value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124 (explaining that in order to be adequate, a medical opinion must support its conclusion with an analysis that can be weighed against contrary opinions).  

In contrast, the oncologist's opinion was supported by an analysis, and included with it citation to numerous articles regarding PCBs as related to lymphomas.  This opinion is therefore afforded considerable probative weight on the issue of whether non-Hodgkin's lymphoma is caused by exposure to PCBs.  

The opinions with regard to bladder cancer are not of importance as to the issue decided in the instant decision because the evidence shows that the Veteran died of non-Hodgkin's lymphoma.  There is no evidence that he died from bladder cancer or that bladder cancer was the primary cancer.  

As all elements of a claim of entitlement to service connection for the cause of the Veteran's death have been met, the appeal must be granted.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board's decision is not unfavorable to the Veteran.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  


REMAND

A remand is necessary so that the RO can provide the appellant with a statement of the case (SOC) on the issues involving entitlement to accrued benefits and death pension benefits.  On September 19, 2006, the RO received a document signed by the Veteran in which he stated as follows:  

I hereby wish to have my claim Myocardium, infarction of, due to thrombosis and new growths, malignant, any specified part, and new growths, benign, skin and Brain, vessels, hemorrhage be reopened and considered for service connection based on evidence that PCB's are cancer causing. . . . Additionally, I wish to file for Non-Hodgkin's lymphoma. . . . Additionally I . . . wish to be considered for non-service connected disability pension.  

In general, periodic monetary VA disability compensation benefits to which a veteran was entitled at death, based on evidence in the file at the date of death, that are due and unpaid, shall, upon the death of such individual, be paid to the Veteran's spouse.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2011).  A claim of entitlement to accrued benefits must be filed within one year of the death of the veteran.  38 U.S.C.A. § 5121(c) (West 2002 & Supp. 2011).  

The Veteran died several days after those claims were received by the RO.  The claims were therefore pending at the time of the Veteran's death.  The Veteran's surviving spouse filed a VA Form 21-534 Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse on November 2006, within one year of the Veteran's death.  A claim for DIC benefits is deemed to include a claim for any accrued benefits and a claim for death pension.  38 C.F.R. § 3.152(b)(1)(2011).  

In April 2007, the RO mailed to the appellant the rating decision in which it denied the claim of entitlement to service connection for the cause of the Veteran's death.  Included with that rating decision was a letter in which the RO informed the appellant that the evidence showed that her income exceeded the maximum annual death pension limit set by law.  The letter also informed her that the RO could not approve her claim because VA did not owe the Veteran any money.  This letter therefore denied the claims of entitlement to accrued benefits and death pension.  

In July 2007, the RO received a notice of disagreement from the appellant as to the the results for DIC contained in the VA letter of April 26, 2007.  Given that 38 C.F.R. § 3.152(c) states that a claim for DIC is a claim for death pension and accrued benefits, her disagreement with denial of DIC was also a notice of disagreement with the denial of accrued benefits and the denial of death pension.  That notice of disagreement therefore initiated an appeal to the Board of the RO's decision to deny those portions of her claim.  See 38 U.S.C.A. § 7105(d).  In April 2008, the RO provided the appellant with an SOC.  That SOC included no reference to death pension or accrued benefits.  The appellant did not limit her appeal to service connection for the cause of the Veteran's death.  Review of the claims file fails to disclose that an SOC has been provided to her with regard to her disagreement with denial of accrued benefits and denial of death pension.  Hence, a remand is necessary to provide her and her representative with an appropriate SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the appellant and her representative with a appropriate statement of the case with regard to the RO's denial of accrued benefits and death pension, and notice as to her appellate rights.  Return those issues to the Board only if the appellant perfects her appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


